41 N.Y.2d 1034 (1977)
Kiwanis Club of Great Neck, Inc., et al., Appellants,
v.
Board of Trustees of Kiwanis International et al., Respondents.
Court of Appeals of the State of New York.
Argued March 23, 1977.
Decided April 28, 1977.
Carol Eve Casher for appellants.
Reid A. Curtis and Edward J. Hart for respondents.
Cecelia Goetz, Margaret H. McDowell and Mona D. Shapiro for Special Committee on Women's Rights, amicus curiae.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, FUCHSBERG and COOKE concur; Judge WACHTLER taking no part.
MEMORANDUM.
The order of the Appellate Division should be affirmed. Plaintiffs failed to establish the existence of triable issues of fact which would support their claim that Kiwanis International is not within the "private club" exception to the Federal and State Constitutions and Civil Rights Laws. Although the Kiwanis Clubs' community-oriented activities may extend into the public sphere, the intrusion indicated on this record is not so extensive, or of the quality, as to permit governmental supervision of essentially private activity in the constitutional sense. Nor is it within the contemplation of our State's Human Rights Law. Therefore, summary judgment was properly granted.
Order affirmed, with costs, in a memorandum.